    Case 1:13-cv-07789-LGS Document 1138 Filed 11/05/18 Page 1 of 2




                                               New York Office
                                               26 Federal Plaza                    212/335-8000
                                               Room 3630
                                               New York, New York 10278-0004   FAX 212/335-8023


                                               November 5, 2018

VIA ECF

The Honorable Lorna G. Schofield
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

              Re:    In re Foreign Exchange Benchmark Rates Antitrust Litigation, No.
                     13-cv-7789 (LGS); NYPL, et al., v. JPMorgan Chase & Co., et al.,
                     15-cv-9300 (LGS)

Dear Judge Schofield:

        Pursuant to the Court’s October 29, 2018 Order (15-cv-9300, Dkt. No. 357), the
United States Department of Justice, through the Antitrust Division and the Fraud Section
of the Criminal Division (“the Department”), submits this letter in response to the NYPL
Plaintiffs’ October 26, 2018 letter, which requested (1) that the limited stay the Court
extended through December 13, 2018 be vacated; (2) that they be permitted to take the
depositions of Matthew Gardiner, Christopher Ashton, Richard Usher, and Rohan
Ramchandani; and (3) that the Department identify witnesses competent to testify about
the substance of corporate plea agreements and produce “all the documents in its
possession pertaining to the negotiations of the Bank Pleas.” (15-cv-9300, Dkt. No. 356.)

         The Department submits that the stay continues to be necessary given pending
trials and appeals in three FX-related cases:

      United States v. Bogucki, 18-cr-21, is set for trial before Judge Breyer of the
       Northern District of California on February 4, 2019.
      United States v. Aiyer, 18-cr-333, is scheduled for a status conference before
       Judge Koeltl in this Court on December 11, 2018. The Department expects that
       the remainder of the calendar, including the trial date, will be set at or shortly
       after the status conference.
      United States v. Johnson, 18-1503-cr, is on appeal to the Second Circuit. Johnson
       filed his brief on August 30, 2018 and the government’s response is due
       November 29, 2018.
    Case 1:13-cv-07789-LGS Document 1138 Filed 11/05/18 Page 2 of 2



        Given the banks at issue in the above cases, the Department proposes that the stay
remain in place as to Barclays, BNP Paribas, Citibank, HSBC, and JPMorgan Chase. In
light of the conclusion of two additional FX-related cases,1 the Department proposes to
narrow the stay to remove from its scope the current and former employees of RBS and
UBS.

        As before, the Department would continue to consider one-off requests for
depositions of individuals who are otherwise covered by the terms of the stay. The
Department construes the NYPL Plaintiffs’ request to depose Gardiner, Usher,
Ramchandani, and Ashton as such, and does not object if Plaintiffs attempt to depose
those individuals, who are resident in the United Kingdom.

        The Department objects to the NYPL Plaintiffs’ request that it be required to
identify witnesses competent to testify about the substance of the bank pleas, and to
produce all documents related to the negotiation of those pleas. The Department is not a
party to this case and is under no obligation to identify witnesses for the Plaintiffs or to
produce plea negotiation documents.

        Plaintiffs in the In re Foreign Exchange case (13-cv-7789) consent to the
Department’s proposal, as do all Defendants accept Credit Suisse, which takes no
position. Plaintiffs in the NYPL matter (15-cv-9300) oppose the Department’s proposal.

                                                      Respectfully submitted,


                                                      JEFFREY D. MARTINO
                                                      Chief, New York Office
                                                      Antitrust Division


                                              By:     /s/ Benjamin Sirota______________
                                                      Benjamin Sirota, Trial Attorney
                                                      Antitrust Division, New York Office
                                                      26 Federal Plaza
                                                      New York, NY 10278
                                                      (212) 335-8056
                                                      Benjamin.Sirota@usdoj.gov


cc: All counsel (via ECF)

1
  Trial in United States v. Usher, et al., 17-cr-19, which was before Judge Berman in this
Court, concluded on October 26, 2018. With respect to the case of United States v. Stuart
Scott, 16-cr-457, pending in the Eastern District of New York, the Supreme Court of the
United Kingdom did not accept the appeal of an order of the U.K. High Court of Justice
that had effectively denied the United States’ request for extradition. The United States
has exhausted all avenues of appeal in that case. (See 16-cr-457, Dkt. No. 259.)
                                              2
